Title: General Orders, 4 January 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge Jany 4th 1778.
Litchfield.New-Haven Norwich—


As fast as the men go into Hutts the tents are to be returned immediately to the Quarter-Master General: The Commanding Officers of Regiments will see this performed—The Brigadiers are also to pay proper attention to it; and the Officers of Companies will be answerable for those which have been delivered to them. The Commander in Chief is thus pointed because he is informed that some tents have already been cut up by soldiers and disposed of; and because all the tents which now are good and can be repair’d will be indispensably necessary next campaign.
As fast as the tents come into the Quarter Master-General’s hands he is to have them washed, thoroughly repaired and stored; making a return of the whole and the quality of them.
By order of Congress no Officer is allowed to hold two Commissions

in the Army; The Commanding Officers of Companies and Regiments are to pay strict attention to this order in making out their Muster-Rolls.
A General Court-Martial is to sit tomorrow morning at nine o’Clock at the Bake-House for the trial of all Prisoners which shall be brought before them Coll Swift is President, a captain from each brigade (those of Genl Wayne’s division excepted) will constitute the members of the Court—One orderly sergent from each division is to attend the Court.
